DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 5/13/2021 has been considered by the examiner. 

Status of Claims
Applicant's submission filed on 3/11/2021 has been entered.
Claims 1-6 are pending.
Claim 1 has been amended.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Interpretation
Examiner interprets claim 1 recitation of “the light transmitting inorganic layer consists of a three-layer structure composed of: in this order, a first inorganic oxide layer, a metal layer, and a second inorganic oxide layer” as “the light transmitting inorganic layer consists of a three-layer structure comprising: in this order, a first inorganic oxide layer, a metal layer, and a second inorganic oxide layer”.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 8609994 B2) in view of Yukinori et al (JP2001047549) further in view of Hollars (US 4,421,622).
Regarding claims 1 and 3, Simpson discloses a thin film stack (100) (Abstract and Fig.1) including a light transmitting transparent substrate (110) with (a light transmitting inorganic layer consisting of a three layer structure) light transmitting conductor layers (120) and (140) of a material such as ITO (Indium tin oxide) or other material selected to provide desired levels of transparency and conductance (col 5 lines 27-32) and barrier layer (130) of a metal or metallic compound or alloy interposed between the conductor layers (col 5 lines 37-40). Simpson discloses the transparent substrate may be plastic (composed of a polymer) film (col 5 line 25).  Simpson seeks to balance the desires for light transmission and electrical conductivity of the device with the stack (col 6 lines 53-54).
  
    PNG
    media_image1.png
    507
    621
    media_image1.png
    Greyscale

Simpson does not teach wherein the metal oxide layers contain hydrogen atoms with the claimed ratio or the light transmitting film having a light transmittance of 80% or more.
However, Yukinori teaches a transparent polymer film substrate [0016] with materials similar to Simpson including a transparent (light transmitting layer) conductive film [0001] (light transmitting film), alternating metal oxide (inorganic) such as indium oxide or indium tin oxide and metal (inorganic) layers [0013].  Yukinori teaches the thin film oxide layers as having a hydrogen concentration of .05 to .45 preferably 0.1 to 0.2 of the  number of metal atoms [0012] and [0013] which preferably provides for an H2/H1 of the metal oxide layers of 0.1/0.2 to 0.2/0.1 of the metal or a ratio of from 0.5 to 2.0 well within the claimed range of .1 or more to 10 or less and teaches the inclusion of hydrogen in the layers which increases the stability of the thin film layer and prevents deterioration of the metal layer [0028].
Additionally, Hollars teaches conductive coatings for transparent substrates (col 1 lines 15-16 and col 2 line 23) that can provide light transmittance of greater than 80% by using high rate reactive sputtering of metal oxide layers on either side of a silver layer in the presence of hydrogen to a thickness controlled to a range of 300-500Ǻ which prevents the degradation of the pure metal layer and provides superior transmittance (col 4 line 68, and col 5 lines 1 and 12-29). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply the conductive coatings with a hydrogen content of Yukinori as the conductive coatings of Simpson by using high rate reactive sputtering in a hydrogen atmosphere and to control the thickness of the metal oxide layers to a range of 300-500Ǻ as taught by Hollars to prevent the degradation of the metal layer and provide superior transmittance of greater than 80% since Simpson desires a balance of light transmission and electrical conductivity.   
Regarding claim 2, Simpson in view of Yukinori and Hollars teaches all of the limitations of claim 1 as set forth above and further teaches hydrogen atoms in the metal oxide layer of from 5 x 1019 to 8,000 x 1019 atoms/cm3. (For example: if the metal oxide layer is  indium oxide (In2O3) and an H atom concentration is from 0.1 to 0.2 of the metal atoms, the resulting hydrogen atom concentration is from about 313 x 1019 atoms/cm3 to about 626 x 1019 atoms/cm3.  In2O3 = 7.18 g/cc= 5.93 g of In /cc = .052 mol/cc of In = .313 x 1023 atoms = 3130 x 1019 atoms of In =313 x1019 to 626 x1019 atoms of hydrogen.)
Regarding claim 4, Simpson in view of Yukinori and Hollars teaches all of the limitations of claim 1 as set forth above.  Although Simpson, Yukinori and Hollars does not expressly teach the metal oxide layers as amorphous, the metal oxide layers comprising the same materials, same hydrogen and carbon content made from materially the same process would be expected to be amorphous absent any evidence to the contrary. 
Regarding claim 5, Simpson in view of Yukinori and Hollars teaches all of the limitations of claim 1 as set forth above. 
 Simpson in view of Yukinori and Hollars does not expressly teach a thickness ratio of T2/T1 of the inorganic oxide layers as from 0.5 or more and 1.5 or less.  
However, Simpson teaches the thicknesses of the transmitting conductors 120 and 140 may be adjusted to provide desired functionality of the device (e.g., levels of transparency, conductivity, Yukinori teaches the thickness of the metal oxide layers may be determined from the desired optical characteristics [0027] and Hollars teaches controlling the thicknesses of the films to a range of from 300-500Ǻ to achieve a 
Therefore, it would been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the thickness of Hollars which significantly overlaps the instant claimed range of 0.5 or more and 1.5 or less in order to provide superior optical transmission. It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05 (I). Additionally, since this particular parameter is recognized as result-effective variable, i.e. a variable which achieves a recognized result, the determination of the optimum or workable ranges within the overlapping range of said variable can be characterized as routine experimentation. See In re Boesch, 617 F. 2d 272, 205 U.S.P.Q. 215 (C.C.P.A. 1980). Thus, it would be obvious to one skilled in the art at the time of the claimed invention to modify the thickness of the first and second inorganic oxide layers to yield an expected result. Specifically, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use equal thicknesses of metal oxide layer resulting in a thickness ratio such as 1.0 or to optimize the ratio to between 0.5 and 1.5 to provide optimal optical properties for the intended application.  See MPEP 2144.05 II.
Regarding claim 6, Simpson in view of Yukinori and Hollars teaches all of the limitations of claim 1 as set forth above.  Although Simpson in view of Yukinori and Hollars does not expressly teach the carbon content of the first and second inorganic 19 atoms/cm3 and 10,000 x 1019 atoms /cm3, Yukinori teaches the same polymer and metal oxide materials as claimed and teaches the same (most preferably sputtering) deposition of transparent conductive oxide layers as claimed.  Given the range of hydrogen present in the metal oxide, the same composition of the polymer and inorganic materials and the same process of deposition of the layers and the carbon concentration of the metal oxide layers being derived from the polymer used as a underlayer or substrate in such as process as disclosed in the instant specification paragraphs [0039] and [0082], the carbon concentrations and (carbon plus hydrogen concentrations) must necessarily be present in the concentrations as claimed in the first and second metal oxide layers absent any evidence to the contrary.  
Claim 4 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Yukinori et al (JP2001047549) in view of Hollars (US 4,421,622) further in view of Abe (US 2003/0218153 A1).
Regarding claim 4, Simpson in view of Yukinori and Hollars teaches all of the limitations of claim 1 as set forth above. 
Simpson in view of Yukinori and Hollars does not expressly teach both of the inorganic oxide layers as amorphous.
However, Abe teaches amorphous indium oxide layers advantageously have a smooth film requiring no grinding or etching and low in resistance and high in transmittance (abstract).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use amorphous indium oxide or indium tin oxide to provide a smooth film low in resistance and high in transmittance.

Response to Arguments
Applicant's amendments and arguments filed 3/11/2021 have been fully considered.  Applicant's arguments regarding the rejections under 35 U.S.C. 103 over Yukinori and Hollars alone have been considered and are persuasive in view of the amendment to claim 1. Therefore, the previous rejections under 35 USC 103 have been withdrawn. However new grounds for rejection have been applied over Simpson in view of Yukinori and Hollars which teaches a light transmitting inorganic layer consisting of a three layer structure as claimed as set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH D IVEY whose telephone number is (571)272-5043.  The examiner can normally be reached on M-Th 7:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.D.I./Examiner, Art Unit 1784   

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784